Citation Nr: 0316624	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  96-43 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increase in a 40 percent rating for a 
cervical spine disability.   
 
2.  Entitlement to an increased (compensable) rating for a 
postoperative scar of the left shoulder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The veteran had active duty in the Air Force from October 
1950 to September 1954, with additional service in the Air 
Force Reserve, including a period of active duty for training 
from February 1978 to October 1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 RO rating decision which 
denied an increase in a 20 percent rating for a cervical 
spine disability and denied an increased (compensable) rating 
for a postoperative scar of the left shoulder.  An October 
1998 RO decision increased the rating for the cervical spine 
disability to 40 percent.  

The Board notes that a May 2002 RO decision denied a claim 
for a total disability rating based on unemployability (TDIU 
rating).  A January 2003 statement which the veteran's 
representative submitted to the Board appears to indicate 
disagreement with the RO decision.  Such issue is not before 
the Board at this time and it is referred to the RO for 
appropriate action.  


REMAND

With regard to the veteran's cervical spine disorder and left 
shoulder scar, the veteran was last afforded an examination 
for the VA (performed by QTC Medical Services) in October 
1998.  In statements since then he asserts the conditions 
have worsened.  The Board also notes that there have been 
recent changes to rating criteria concerning intervertebral 
disc syndrome and scars.  Given such factors, it is the 
judgment of the Board that the duty to assist the veteran 
with his claims includes obtaining any recent treatment 
records and providing him with current VA examinations.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

Accordingly, his case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated him 
during and since April 1999 for left 
shoulder and cervical spine problems, and 
the RO should then obtain copies of the 
related medical records.  

2.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his postoperative scar of the left 
shoulder and any other residuals of 
surgery in service to remove an exostosis 
from the left humerus.  The claims folder 
must be provided to and reviewed by the 
examiner.  All signs and symptoms 
necessary for rating the postoperative 
left shoulder scar under the old and new 
scar rating criteria, including the new 
criteria of Diagnostic Codes 7801 to 7805, 
should be reported in detail.  The 
examiner should indicate whether any 
limitation of motion of the veteran's left 
shoulder is attributable to the scar.  The 
examiner should also indicate whether 
there is any additional left shoulder 
impairment attributable to the original 
surgery during service for removal of an 
exostosis of the left humerus.  

3.  The RO should also have the veteran 
undergo VA orthopedic and neurological 
examinations to determine the severity of 
his cervical spine disability.  The claims 
folder should be provided to and reviewed 
by the examiner.  All signs and symptoms 
of the cervical spine disability should be 
described in detail such as range of 
motion in degrees, objective evidence of 
pain, the presence and degree of any 
neurological symptoms associated with 
intervertebral disc disease, and other 
information necessary for rating the 
condition under the old and new rating 
criteria of Diagnostic Code 5293 for 
intervertebral disc syndrome.  

4.  Thereafter, the RO should review the 
claims for an increased rating for a 
cervical spine disability and for a 
postoperative scar of the left shoulder.  
If the claims are denied, the RO should 
issue a supplemental statement of the case 
to the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


